TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00535-CV



                                     David Rebolloso, Appellant

                                                   v.

                                    Terry Cortez-Vega, Appellee


              FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           NO. C-1-CV-15-006206, HONORABLE TODD T. WONG, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                 The appellate record must include the clerk’s record from the trial court.1 The clerk’s

record in this cause was due in this Court on October 16, 2015, but no record was filed. We received

notice from the Travis County clerk’s office on September 15, 2015, that appellant has neither

paid nor made arrangement for the payment of the record. Nor has appellant filed an affidavit

of indigence.2

                 Under these circumstances, this Court may dismiss the appeal for want of

prosecution.3 On October 19, 2015, we sent notice to appellant that the clerk’s record was overdue

and that the appeal may be dismissed for want of prosecution if appellant did not make arrangements



       1
           See Tex. R. App. P. 34.1, 34.5(a).
       2
           See id. R. 20.1(2).
       3
           See id. R. 37.3(b).
for the record and submit a status report to this Court on or before October 29, 2015. To date,

appellant has not responded in any way and the clerk’s record has not been filed. Accordingly, we

dismiss the appeal for want of prosecution.4



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: November 10, 2015




       4
           See id. R. 37.3(b), 42.3(b), (c).

                                                 2